Per Curiam.

Tariffs of carriers filed and approved pursuant to the Civil Aeronautic Act which limit liability for baggage transported in interstate commerce and checked on air-line tickets are valid where excess valuation can be declared and paid for even though the passenger’s attention was not specifically called to the limitation and regardless whether the action is one in negligence, or for breach of a bailment contract or conversion (Barstow v. New York, New Haven & Hartford R. R. Co., 158 App. Div. 665; Beaumont v. Pennsylvania R. R. Co., 284 App. Div. 354, affd. 308 N. Y. 920, cert, denied 350 U. S. 838; Lichten v. Eastern Airlines, 189 F. 2d 939; Wilkes v. Braniff Airways, 288 Pac. 2d 377 [Oída.]).
*451The judgment should be modified by reducing the recovery to the sum of $100, and as modified affirmed, without costs.
Concur — Steueb, J. P., Hoestadteb- and Aurelio, JJ.
Judgment modified, etc.